ORDER
The Disciplinary Review Board having filed a report with the ’Court, recommending that RICHARD W. RAINES of JERSEY CITY, who was admitted to the bar of this State in 1977, be suspended from the practice of law for a period of six months for violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), Rule l:21-l(a) and RPC 5.5(a) (practicing law without a bona fide office and while on the ineligible list of the Lawyers’ Fund for Client Protection), and RPC 8.4(b) (criminal conduct that reflects adversely on fitness to practice law) and that the charge of failure to cooperate with the ethics authorities in violation of RPC 8.1 be dismissed;
And the Disciplinary Review Board further recommending that on reinstatement to practice respondent be subject to certain conditions;
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And respondent having waived oral argument;
And good cause appearing;
*447It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and RICHARD W. RAINES is hereby suspended from practice for a period of six months, effective April 24,1995, and until the further Order of the Court; and it is further
ORDERED that the charge of violation of RPC 8.1 (failure to cooperate with the ethics authorities) be dismissed;
And it is further
ORDERED that the entire record of this entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 governing suspended attorneys; and it is further
ORDERED that on reinstatement to practice respondent submit to drug and alcohol screening on a schedule to be established by the Office of Attorney Ethics until further Order of the Court; and it is further
ORDERED that on reinstatement, respondent practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.